By the Court,
Dixon, C. J.
The case of Everit vs. Walworth County Bank, determined at the present term of this court [13 Wis., 419], is decisive of the first point made by the plaintiff in error. A general verdict, by which the jury find generally for one party or the other, must be construed with reference to the pleadings, and understood as a decision by the jury, of all questions presented by the issue, in favor of the party named. In the present case the finding for the plaintiff must be so construed. The title of the property must have been passed upon, and the verdict is in effect the same as if the jury had found specially that the plaintiff was the owner.
As to costs, the judgment is clearly correct. The plaintiff below, now the defendant in error,' was entitled to full costs. So much of subdivision 4 of sec. 38, chap. 133 of the Eevised Statutes, as relates to costs in actions to recover the possession of personal property, constitutes an exception to the general rule prescribed by subdivision 2 of the same section in relation to the same class of actions. By subdivision 4, if the plaintiff in such actions recover less than $50 damages, he shall recover no more costs than damages unless he also recover property the value of which, with the damages, amounts to $50, in which case he, of course, recovers full costs. The value of the property here, as de*65termined by tbe jury in accordance with tbe same section, was $90, so that it leaves no question as to tbe right to full costs.
Judgment affirmed.